Spencer, J.
The motion of Robert and James House for rehearing is overruled. We did not pass upon the validity of the stipulation in our opinion. That is a matter first for the consideration of the trial court. To make this clear, we amend the final sentence of our opinion as follows:
We remand the cause to the District Court with di*702rections to enter judgment in accordance with this opinion to determine the heirs of the blood of John R. House as of December 29, 1974; to determine the validity and effect of the trial stipulation entered into by grandnieces and grandnephews of John R. House with respect to their respective shares, if any, in the testator’s property; and to enter a decree of partition.